DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 8, and 15, the claims are rejected as lacking adequate written descriptive support for the broad control system encompassed by the claim language.  Applicant has not adequately described the claimed invention because the specification fails to provide adequate written descriptive support of the relationship of the variables for determining the determined location of the vehicle.  How and in what manner a first threshold accuracy and a second threshold accuracy are determined in order to satisfy the conditions as claimed.  How and in what manner a machine learning model is determined.  Applicant fails to provide adequate description for such subject matter so as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A written descriptive support for a claimed invention is adequate where the disclosure specifies “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.”  Enzo Biochem, Inc. v. GenProbe Inc., , 323 F.3d 956, 964 (Fed. Cir. 2002).  However, that is not a case here.  “[P]roof of a reduction to practice, absent an adequate description in the specification of what is reduced to practice, does not serve to describe or identify the invention for purposes of [the written description requirement].”  Enzo, 323 F.3d at 969.
Other claims are also rejected based on their dependency of the defected parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, and similarly claims 8 and 15, the claimed limitation of “calculating, by the device and when the visual positioning system location of the vehicle satisfies the second threshold accuracy, coordinate sets based on groups of coordinate combinations from the geographical location and the visual positioning system location and based on distances between the groups” is unclear and not readily understood.  It is unclear how the coordinate sets and the distances between the groups are calculated or determined.
Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.  However, 35 USC 112(a) and 112(b) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0026213 discloses a method and an apparatus for determining positioning information of a vehicle, an electronic device, a storage medium and a computer program product, relating to the field of artificial intelligence, in particular to the field of intelligent driving.  The method includes: receiving positioning results and error ranges of the positioning results from at least two positioning subsystems in a vehicle; determining reliability detection results of the positioning results of the positioning subsystems according to the error ranges of the positioning results; and determining positioning information of the vehicle according to a first positioning result of a positioning subsystem whose reliability detection result is “reliable”, and determining an error range of the positioning information, where the error range of the positioning information represents a confidence level of the positioning information.
US 11,195,049 discloses an electronic device includes one or more imaging cameras.  After a reset of the device or other specified event, the electronic device identifies an estimate of the device's pose based on location data such as Global Positioning System (GPS) data, cellular tower triangulation data, wireless network address location data, and the like.  The one or more imaging cameras may be used to capture imagery of the local environment of the electronic device, and this imagery is used to refine the estimated pose to identify a refined pose of the electronic device.  The refined pose may be used to identify additional imagery information, such as environmental features, that can be used to enhance the location based functionality of the electronic device.
US 2020/0234062 discloses systems and methods for computer-implemented method for determining a location of a vehicle.  The systems and methods initialize the location of a vehicle based on GPS data of a client device within the vehicle, and receive, from the client device, a rendering of an image captured subsequent to initialization.  The systems and methods determine a geographical area corresponding to the received rendering using the GPS data and data obtained from a sensor within the vehicle, and compare the received rendering to entries that each include a rendering and a respective associated location that is within the geographical area.  The systems and methods determine from the comparing whether the received rendering matches a respective rendering included in a respective entry, and if so, responsively determine that the location of the vehicle is the respective associated location included in the respective entry.
US 10,732,635 discloses a method includes receiving a sequence of location points and motion data associated with a mobile computing device.  The method further includes generating, based on the motion data, a motion-data trace of a path and calculating, for each location point, a distance between the location point and a point on the motion-data trace of the path.  The method further includes determining that the distance associated with at least one location point exceeds a threshold distance.  The method further includes generating an estimated path traveled by the mobile computing device using (1) the point on the motion-data trace of the path used for calculating the distance associated with each of the at least one location point and (2) the received location point for each of the sequence of location points whose associated distance is at or within the threshold distance.
US 10,551,509 discloses methods and systems for vehicle localization.  An exemplary system includes a navigation system configured to generate navigation data corresponding to a global position of the vehicle, at least one image sensor configured to capture image data of a selected roadway feature along a projected path of the vehicle, a database comprising map data corresponding to lateral and longitudinal coordinates for a plurality of roadway features along the projected path of the vehicle; and a controller, the controller configured to receive the image data, the map data, and the navigation data, calculate a first distance from the selected feature to the vehicle using the navigation data and the image data, calculate a second distance from the selected feature to the vehicle using the navigation data and the map data, and determine a localization error by comparing the first distance to the second distance.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646